


Exhibit 10.11

 

Ameriprise Financial, Inc.

 

 

Performance Cash Unit Plan (“PCU”) Supplement to the Long-Term Incentive Award
(“LTIA”) Program Guide

 

 

February 2011

 

 

February 2011 – Performance Cash Unit Plan Supplement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Introduction

1

 

 

Overview

1

Governing Award Documents

1

Award Confirmation Materials

1

Definitions

1

 

 

PCU Award Program

2

 

 

Overview

2

Eligible Participants

2

Award Value (at Target)

2

Payout Determination

2

PCU Payout

3

Payment

3

Illustration

3

Performance Matrix

4

TSR Adjustment Matrix

4

PCU Payout

4

Effect of Certain Events

5

Termination Prior to Payment Date

5

Death or Disability

5

Retirement

5

Change in Control

5

Certain Corporate Transactions

6

Administration

6

Amendment

7

Definitions

7

Financial Adjustments

9

Miscellaneous Provisions

9

No Assignment

9

No Right to Continued Employment

9

No Right to Awards

10

Compliance with Section 409A

10

 

 

Tax Implications

10

 

 

Contact Information

11

 

--------------------------------------------------------------------------------


 

Introduction

 

Overview

 

This Supplement to the LTIA Program Guide (the “Guide”) provides information
about the terms and conditions of Performance Cash Unit Plan awards (“PCU
Awards”). A PCU Award is a long-term incentive opportunity that is tied to
certain performance goals and awarded under the Ameriprise Financial 2005
Incentive Compensation Plan (the “Plan”). PCU Awards are made to eligible
employees of Ameriprise Financial, Inc., and any of its affiliates participating
in the Plan (collectively referred to herein as the “Company” or “Ameriprise”),
as determined by the Compensation and Benefits Committee of the Board of
Directors of the Company (the “Committee”).

 

In some countries, the features of PCU Awards may be different than those shown
in this Supplement in order to meet local regulatory or other requirements. PCU
Awards are granted at the discretion of the Company and the Committee or, to the
extent permitted by the Plan and the Company’s Long-Term Incentive Award
structure and design, its designee, and are subject to local market regulations
and legislation, which could change at any time. Also note that while the tax
laws that apply to recipients of PCU Awards are based on each employee’s tax
jurisdiction, most tax information provided in this Supplement is generally for
U.S. purposes only. Any tax information provided in this Supplement is not
intended to constitute tax advice. The Company urges all employees to consult
their personal tax advisor with any questions or issues regarding their PCU
Awards.

 

Governing Award Documents

 

Each PCU Award is subject to the applicable terms and conditions contained in
the Plan, the Guide, including the Detrimental Conduct Provisions attached to
the Guide, any applicable Award Certificate and this Supplement. These
documents, along with Committee decisions, will govern in cases of conflict,
ambiguity or miscommunication. In the event of a conflict between the Plan and
the Guide or this Supplement, the Plan document shall control.

 

Award Confirmation Materials

 

Award Certificates for PCU Awards will generally be distributed to employees
either via regular or electronic mail. Participants should print out and retain
electronically distributed PCU Award documents for their records.

 

Definitions

 

Capitalized terms have the meanings given to them in the “Definitions” section
towards the end of, or elsewhere in, this Supplement. Capitalized terms which
are not defined in this Supplement have the meanings given such terms in the
Plan, the Guide or the Award Certificate, as applicable.

 

1

--------------------------------------------------------------------------------


 

PCU Award Program

 

Overview

 

A PCU Award is a long-term incentive opportunity that is designed to reward
senior leaders for the Company’s financial performance over a three-year
performance period. A PCU Award is evidenced by an Award Certificate, setting
forth the applicable Award Date, Performance Period, Award Value (at Target),
Performance Matrix and Total Shareholder Return (“TSR”) Adjustment Matrix. The
amount payable to a Participant under a PCU Award is dependent upon the
performance of the Company as compared to the performance criteria in the
Performance Matrix and TSR Adjustment Matrix described in this Supplement and
the Participant’s Award Certificate, as well as the Participant’s continued
employment with the Company. As a result of these requirements, the payment that
a Participant receives may be greater or lesser than the Participant’s Award
Value (at Target), or the performance results could result in no payment at all
under the PCU Award.

 

For a PCU Award covering the Performance Period of 2011 to 2013, the Performance
Matrix uses two criteria: Average Annual Adjusted Earnings Per Share Growth Rate
and Average Annual Adjusted Return on Equity, and the TSR Adjustment Matrix uses
one criterion: Relative Total Shareholder Return. Participants should refer to
their Award Certificate for the specific performance criteria, weightings and
performance levels under the Performance Matrix and the TSR Adjustment Matrix.

 

Generally, PCU Awards vest and become payable by March of the year following the
end of the applicable three-year performance period. The PCU Awards that are
earned will be paid in the form of cash.

 

Eligible Participants

 

Currently, only employees of the Company in Bands 50 and above are eligible to
receive PCU Awards.

 

Award Value (at Target)

 

The Award Value (at Target) in dollars of a Participant’s PCU Award will be set
forth in the applicable Award Certificate.

 

Payout Determination

 

In the application of the Performance Matrix after the end of the Performance
Period for purposes of determining the PCU Payout, there will be straight-line
interpolation used to determine the payout percentage earned on any of the
measures for actual performance that falls between the goals stated in the
Performance Matrix. The Committee will review and approve all payout percentages
as determined in accordance with this Supplement and the Performance Matrix and
TSR Adjustment Matrix grids approved for each Performance Period. Such
determinations by the Committee shall be final, binding and conclusive upon each
Participant and all persons claiming under or through such Participant.

 

2

--------------------------------------------------------------------------------


 

PCU Payout

 

Following the end of the Performance Period, the PCU Payout will be determined
by: (1) increasing or decreasing the Performance Matrix Payout Percentage
according to the performance results for that period; (2) applying the TSR
Adjustment Factor determined under the TSR Adjustment Matrix to arrive at the
Overall Payout Percentage; and (3) multiplying the Award Value (at Target) by
the Overall Payout Percentage to arrive at the PCU Payout.

 

Payment

 

As soon as practicable after the last day of a Performance Period, the Committee
will determine and approve the PCU Payout of each Participant’s PCU Award in
accordance with this Supplement. Payment of the approved PCU Payout, if any, to
a Participant under the Plan shall be made no later than the March 31 next
following the end of the Performance Period (the “Payment Date”). The payment to
the participant for the PCU Payout will be made in the form of cash.

 

Except as otherwise provided in this Supplement, a Participant must remain
actively employed by the Company through the Payment Date to be eligible to
receive payment under a PCU Award, and a Participant shall forfeit the right to
receive all or any part of his or her PCU Award if he or she terminates
employment prior to the Payment Date. Whether and as of what date a
Participant’s employment with the Company terminates if the Participant is
granted a leave of absence or commences any break in employment intended by his
or her employer to be temporary, will be determined by the Committee in its sole
discretion.

 

The Company or a Participant’s employer will withhold from any payment under a
PCU Award, the minimum amounts that the Company or the employer determines are
required to be withheld by law, including, but not limited to, U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the making of the PCU Award or any payment under the PCU Award. In addition,
FICA tax will be withheld, as required under the law, if any portion of a PCU
Award becomes vested for tax purposes prior to payment and will reduce the
amount of the PCU Award. It shall be a condition to the obligation of the
Company to make payments under a PCU Award that a Participant (or those claiming
under or through the Participant) promptly provide the Company or the employer
with all forms, documents or other information reasonably required by the
Company or the employer in connection with the PCU Award.

 

Illustration

 

Assume an employee has a PCU Award with a Performance Period of January 1, 2011
through December 31, 2013, a Award Value (at Target) of $50,000, and the
following Performance Matrix and TSR Adjustment Matrix performance:

 

3

--------------------------------------------------------------------------------


 

Performance Matrix

 

 

 

Percentage
Payout
Earned*

 

Weighting

 

Weighted
Payout
Percentage
Calculation

 

 

 

 

 

 

 

 

 

Average Annual Earnings Per Share Growth Rate Payout Percentage

 

200%

 

x 50% =

 

100%

 

 

 

 

 

 

 

 

 

Average Annual Return on Equity Payout Percentage

 

100%

 

x 50% =

 

50%

 

 

 

 

 

 

 

 

 

PERFORMANCE MATRIX PAYOUT PERCENTAGE

 

 

 

 

 

150%

 

 

--------------------------------------------------------------------------------

* Percentage Payout earned is determined from the Performance Matrix grid, based
on actual performance over the Performance Period.

 

TSR Adjustment Matrix

 

Assuming the Ameriprise TSR for the period was at the top quartile when compared
to the S&P Financial TSR then the TSR Adjustment Factor would be plus 25
percentage points under the TSR Adjustment Matrix. The Performance Matrix Payout
Percentage above would be increased by the TSR Adjustment Factor as follows:

 

150%

+

25 percentage points

=

175%

(Performance
Matrix Payout
Percentage)

 

(TSR Adjustment
Factor)

 

(Overall Payout
Percentage)

 

PCU Payout

 

The Award Value (at Target) of the PCU Award ($50,000 in this example) is then
multiplied by the Overall Payout Percentage shown above:

 

$50,000

x

175%

=

87,500

(Award Value (at Target))

 

(Overall Payout
Percentage)

 

(PCU Payout)

 

Note
This illustration and the corresponding values shown are based on financial,
stock price and other assumptions about future events or circumstances, which
may or may not actually occur, as well as continuous employment and award
requirements. The illustration is hypothetical and not meant to imply that the
Company will achieve certain stock prices or growth rates, or has achieved any
stated growth rate consistently in the past. The value and return on Ameriprise
common stock will fluctuate over time and may be worth more or less than the
values shown in the illustration. Past performance is no guarantee of future
results. Participants should consult their personal financial advisor on the tax
and other implications of their PCU Awards, as applicable to their
circumstances. This Supplement is not intended to provide any financial or tax
advice.

 

4

--------------------------------------------------------------------------------


 

Effect of Certain Events

 

Termination Prior to Payment Date

 

If, the Participant terminates employment for any reason other than death,
disability or retirement prior to the Payment Date of a PCU Award, then the
Participant and all others claiming under or through the Participant shall not
be entitled to receive any amounts under the PCU Award, except as otherwise
determined by the Committee in its sole discretion.

 

Death or Disability

 

If, on or before a PCU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company, the Participant
terminates his or her employment with the Company by reason of disability at any
time following the Award Date, or a Participant dies at any time following the
Award Date, the Participant will be entitled to that proportion of the PSU
Payout as the number of full months which have elapsed between the first day of
the Performance Period and the end of the month in which the Participant’s
termination of employment by reason of death or disability occurs (not to exceed
36) bears to 36. The PCU Payout, if any, shall be determined and paid after the
last day of the Performance Period in the normal course in accordance with this
Supplement, unless otherwise determined by the Committee, and the Participant
and all others claiming under or through the Participant shall not be entitled
to receive any other amounts under the PCU Award.

 

In the event of death, and should any PCU Award become payable, any such payment
will be made to the Participant’s designated beneficiary, or in the absence of a
beneficiary, to the legal representatives of the Participant’s estate.

 

Retirement

 

If, on or before a PCU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company since the Award
Date, the Participant terminates his or her employment with the Company by
reason of Retirement (as that term is defined by the  Guide or by the
Committee): (1) the Participant shall forfeit all PCU Awards granted in the
calendar year of Retirement; and (2) all other remaining PCU Awards that have
Performance Periods that started prior to the calendar year of Retirement shall
continue to vest and become earned under the terms of the applicable PCU Award.
The PCU Payout for this purpose shall be determined and paid after the last day
of the Performance Period in the normal course in accordance with this
Supplement. Such amount, if any, shall be payable after the Performance Period,
and the Participant and all others claiming under or through the Participant
shall not be entitled to receive any other amounts under this Award.

 

Change in Control

 

Notwithstanding anything in the Plan, the Guide, an Award Certificate or this
Supplement to the contrary (except for the provision in the Guide dealing with a
limitation under Section 280G of the Code), if a Participant has not received
payment under a PCU Award and, within two years after the date of a Change in
Control, the Participant experiences a termination of employment that would
otherwise entitle the Participant to receive the payment of severance benefits
under the provisions of the severance plan that is in effect and in which the
Participant participates as

 

5

--------------------------------------------------------------------------------


 

of the date of the Change in Control, (a) the Participant shall immediately be
100% vested in PCU Awards, (b) the Committee shall determine the Performance
Matrix Payout Percentage and TSR Adjustment Factor of PCU Awards as of the date
of such termination of employment as if the Performance Period had just ended,
based on results against the performance measures up to the last day of the
calendar quarter ending on or immediately prior to such date, but prorated based
on (i) the total number of full and partial months of the Performance Period
which have elapsed between (1) the first day of the Performance Period, and
(2) the date of the termination of employment (not to exceed 36), divided by
(ii) 36, and (c) such value of the Award shall be paid to the Participant in
cash within five days after the date of such termination of employment. The
Committee may not amend or delete this section of this Supplement in a manner
that is detrimental to a Participant, without the Participant’s written consent.

 

Certain Corporate Transactions

 

To the extent permitted by Section 162(m) of the Code, in the event of any
change in the corporate capitalization of the Company, such as by reason of any
stock split, or a material corporate transaction, such as any merger of the
Company into another corporation, any consolidation of the Company and one or
more corporations into another corporation, any separation of the Company
(including a spin-off or other distribution of stock or property by the
Company), any reorganization of the Company (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation by the Company, other than a normal cash
dividend, the Committee shall  make an equitable adjustment in the calculation
or terms of the Performance Matrix and TSR Adjustment Matrix under a PSU Award.
Any such determination by the Committee under this paragraph shall be final,
binding and conclusive.

 

In the event of the sale, disposition, restructuring, discontinuance of
operations or other extraordinary corporate event in respect of a material
business during the Performance Period or any of the events discussed in the
preceding paragraph during a Performance Period, the Committee shall make an
equitable adjustment in the calculation of the Average Annual Adjusted Earnings
Per Share Growth Rate component or the Average Annual Adjusted Return on Equity
component in accordance with the Financial Adjustments section of this Guide.
Any such determination by the Committee under this paragraph shall be final,
binding and conclusive.

 

Administration

 

The PCU Award program is administered by the Committee. Any action taken or
decision made by the Company, the Board or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the Plan or this Supplement shall lie within its
sole and absolute discretion, as the case may be, and shall be final, conclusive
and binding upon all Participants and all persons claiming under or through such
Participants. By accepting a PCU Award or other benefit under the Plan, a
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken or decision made under the Plan by the Company, the
Board or the Committee or its delegates.

 

6

--------------------------------------------------------------------------------


 

Amendment

 

Generally, the Board may at any time amend, suspend or discontinue the Plan at
any time.  The Committee may at any time amend this Supplement or an Award
Certificate. Notwithstanding the foregoing, but subject to the provisions of
this Supplement, no such action by the Board or the Committee shall reduce the
amount payable under this Supplement or an Award Certificate in a material
manner without a Participant’s consent. For this purpose, a change in the amount
payable that occurs solely by reason of a change in the date or form of payment
shall in no case be treated as a reduction prohibited by this paragraph. This
paragraph shall be construed and applied so as to permit the Committee to amend
this Supplement and an Award Certificate at any time in any manner reasonably
necessary or appropriate in order to comply with the requirements of
Section 409A of the Code, including amendments regarding the timing and form of
payments under a PCU Award.

 

Definitions

 

“Adjusted Earnings Per Share” means, for any given year, the diluted earnings
(or loss) per share of the Company for such year, as determined by the Company
in accordance with generally accepted accounting principles for inclusion in the
Company’s annual audited financial statements adjusted for Financial
Adjustments.

 

“Adjusted Net Income” means, for any given year, the after-tax adjusted net
income (or loss) attributable to Ameriprise Financial, for such year, as
determined by the Company in accordance with generally accepted accounting
principles adjusted for Financial Adjustments.

 

“Ameriprise TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of a share of common stock in
the Company due to stock appreciation and dividends, assuming dividends are
reinvested, during the Performance Period.  For this purpose, the “Beginning
Stock Price” shall mean the average closing sales prices of the Company’s common
stock on the New York Stock Exchange Composite Transaction Tape for the trading
days in the month of December immediately preceding the beginning of the
Performance Period; and, the “Ending Stock Price” shall mean the average closing
sales prices of the Company’s common stock on the New York Stock Exchange
Composite Transaction Tape for the trading days in the month of
December immediately preceding the Expiration Date (or such other period as the
Committee may determine). Where “Y” is the number of fractional Shares resulting
from the deemed reinvestment of dividends paid during the Performance Period,
the Ameriprise TSR is calculated as follows:

 

( 

Ending Stock Price  x  (1 + Y)

Beginning Stock Price

 )1/3

-1

 

“Annual Adjusted Earnings Per Share” means, for any given year, the Adjusted
Earnings Per Share for such year.

 

“Annual Adjusted Return on Equity” means, for any given year, the Adjusted Net
Income for such year divided by the Average Annual Shareholders’ Equity for such
year.

 

7

--------------------------------------------------------------------------------


 

“Average Annual Adjusted Earnings Per Share Growth Rate” means, for a
Performance Period, the sum of the one year, two year, and three year compound
annual growth rates for Adjusted Earnings Per Share for every year during the
Performance Period, divided by three.

 

“Average Annual Adjusted Return on Equity” means, for a Performance Period, the
sum of the Annual Adjusted Return on Equity for every year during the
Performance Period, divided by three.

 

“Average Annual Shareholders’ Equity” means, for any given year, the sum of the
total shareholders’ equity of the Company as of the first day of such year and
as of the end of each month during such period (each as determined by the
Company in accordance with generally accepted accounting principles but
excluding the effect of Statement of Financial Accounting Standards Codification
Nos. 320-10 and 815 (relating to mark-to-market treatment of certain investments
and accounting for derivatives, respectively, and appropriated retained earnings
of consolidated investment entities and non-controlling interests investments in
subsidiaries), divided by 13.

 

“Award Certificate” means the certificate delivered by the Company to a
Participant containing the terms of the Participant’s PCU award.

 

“Award Date” means the award date set forth in the applicable Award Certificate.

 

“Award Value (at Target)” means the total target award value set forth in the
applicable Award Certificate.

 

“Earnings Per Share Growth Rate Payout Percentage” means the payout percentage
determined under the Performance Matrix given the Average Annual Adjusted
Earnings Per Share Growth Rate for the Performance Period.

 

“Equity Market Collar” means the limitations on the potential upside or downside
financial impacts associated with equity market returns that fall outside the
bounds of the pre-established range determined by the Committee.  The
pre-established range applicable to these PCU Awards is 4% above and 4% below
the assumed market return in the Company’s long range plan.

 

“Expiration Date” means the last day of a Performance Period.

 

“Overall Payout Percentage” means the Performance Matrix Payout Percentage
increased or decreased by the TSR Adjustment Factor.  In no instance shall the
Overall Payout Percentage exceed 200%.

 

“Participant” means an employee who is granted a PCU Award.

 

“Performance Matrix” means the Performance Matrix set forth in the applicable
Award Certificate.

 

“Performance Matrix Payout Percentage” means the payout percentage determined
under the Performance Matrix based on the weighted Average Annual Adjusted
Earnings Per Share Growth Rate and the weighted Average Annual Adjusted Return
on Equity for the Performance Period.

 

8

--------------------------------------------------------------------------------


 

“Performance Period” means the period set forth in the applicable Award
Certificate, and is normally a three-year period commencing with the start of
the fiscal year in which the Award Date occurs.

 

“PCU Payout” means the amount payable pursuant to the terms of a PCU Award.

 

“Relative Total Shareholder Return” means the comparison of the Ameriprise TSR
to the S&P Financial TSR.

 

“Return on Equity Payout Percentage” means the payout percentage determined
under the Performance Matrix given the Average Annual Adjusted Return on Equity
for the Performance Period.

 

“S&P Financial TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of the S&P Financial Index
during the Performance Period (or such other index as may be selected by the
Committee and set forth in the applicable Award Certificate). The S&P Financial
TSR is calculated in a manner consistent with the calculation of Ameriprise TSR,
from information publicly reported by Standard & Poors Company (or the entity
that publishes such other index, as the case may be).

 

“TSR Adjustment Factor” means the adjustment percentage determined under the TSR
Adjustment Matrix given the Relative Total Shareholder Return for the
Performance Period.

 

“TSR Adjustment Matrix” means the TSR Adjustment Matrix set forth in the
applicable Award Certificate.

 

Financial Adjustments

 

[To be specified by the Committee.]

 

Miscellaneous Provisions

 

No Assignment

 

A Participant shall have no right to assign any interest he or she might have in
all or any part of a PCU Award which has been granted to him or her, and any
attempt to do so shall be null and void and shall have no force or effect
whatsoever.

 

No Right to Continued Employment

 

Nothing contained in the Plan or in this Supplement shall confer upon an
employee any right to continue in the employ or other service of the Company or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Company to change the employee’s compensation or other benefits or
to terminate the employee’s employment with or without cause.

 

9

--------------------------------------------------------------------------------


 

No Right to Awards

 

A Participant’s status as an employee shall not be construed as a commitment
that any one or more PCU Awards shall be made to the Participant or to employees
generally. A Participant’s status as a participant shall not entitle him or her
to any additional award.

 

The information in this Supplement does not imply there will be a PCU Award
program in the future, nor what the participation, selection and award
guidelines would be. The Company reserves the right to amend, change or
terminate all or part of the PCU Award program in accordance with applicable
plans, agreements and regulations.

 

Compliance with Section 409A

 

Notwithstanding any other provision of this Supplement to the contrary, to the
extent that a PCU Award constitutes a nonqualified deferred compensation plan to
which Section 409A of the Code applies, payments under such PCU Award shall be
made at a time and in a manner that satisfies the requirements of Section 409A
of the Code and guidance of general applicability issued thereunder, including
the provisions of Section 409A(a)(2)(B) of the Code to the extent distributions
to any employee are required to be delayed six months. It is intended that this
PCU Award comply with the requirements of Section 409A so as to prevent the
inclusion in gross income of any benefits accrued thereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participant.  This PCU Award shall
be administered and interpreted in a manner that is consistent with such
intention and the Company’s Policy Regarding Section 409A Compliance.

 

If any payment that would otherwise be made under a PCU Award is required to be
delayed by reason of this section, such payment shall be made at the earliest
date permitted by Section 409A of the Code. The amount of any delayed payment
shall be the amount that would have been paid prior to the delay and shall be
paid without interest.

 

Tax Implications

 

The following is a summary description of the United States federal income tax
consequences generally arising with respect to grants of PCU Awards. There may
also be state and local taxes applicable to these awards. This summary is not
intended to be a complete description of all possible tax consequences of PCU
Awards and Participants should be aware that different tax treatments may apply
outside of the United States depending upon their country of residence or
citizenship.

 

Generally, a Participant will not have income at the time the Committee grants a
PCU Award. Under current tax laws, a Participant generally will have income at
the time that the Company pays cash, Ameriprise Shares, other Company securities
or property to the Participant under such PCU Award, which will equal the amount
of cash and the fair market value of the Ameriprise Shares, securities, or
property received.

 

For other potential tax considerations, see “Tax Implications for Stock-Based
and Other LTIAs (U.S. Only)” in the Guide.

 

10

--------------------------------------------------------------------------------


 

NO REPRESENTATION RESPECTING TAX TREATMENT OF ANY PCU AWARD HAS BEEN MADE TO ANY
PARTICIPANT. PARTICIPANTS ARE URGED TO CONSULT THEIR COUNSEL, ACCOUNTANTS, OR
OTHER TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF PCU AWARDS GRANTED TO THEM
IN RELATION TO THEIR OWN PARTICULAR TAX SITUATION.

 

Contact Information

 

Information Needed

 

Contact/E-mail/Web Address

 

Phone Number

 

Fax Number

PCU Award History Report

 

Detrimental Conduct provisions for Bands 50 and above

 

Other information requests (e.g., LTIA policy questions for
HR, general LTIA questions)

 

Ameriprise Corporate Compensation

e-mail: Ameriprise.LTIA, Administration@ampf.com

website: Inside

 

(612) 678-2211

or

(612) 678-7128

or

(612) 671-4692

 

(612) 671-3948

 

11

--------------------------------------------------------------------------------
